DAY, J.
1. Whether a contract of sale is entire or divisible depends generally upon the intention *198of the parties, and this must be ascertained by the ordinary rules of construction, considering not only the language of the. contract, but, also, in cases of uncertainty, the subject-mlat-ter, the situation of the parties, and circumstances surrounding the transaction and the construction placed upon the contract by the parties themselves. If the part to be performed by one party consists of several distinct and separate items, and the price is apportioned to each item, payable at the time of delivery, the contract will generally be held severable.
2. Where, upon the issues joined, the trial court, determines the questions of ■ fact between the parties and correctly applies the law to the facts so determined and there is evidence in the record to sustain such finding and the Court of Appeals reviewing the record affirms the same, the controversy turning upon the questions of fact found, such judgment will not be disturbed by this court, unless there has been a wrong application of some principle of law.
Judgment affirmed.
Robinson, Matthias and Allen, JJ., concur. Marshall, C. J., and Jones, J., not participating-.